           Case 1:18-vv-01298-UNJ Document 33 Filed 03/04/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1298V
                                         UNPUBLISHED


    FRANKLIN GALLO,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: January 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On August 27, 2018, Franklin Gallo filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccine administered on September 5, 2017. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01298-UNJ Document 33 Filed 03/04/20 Page 2 of 2



       On December 5, 2019, a Fact Ruling was issued finding that there is
preponderant evidence to establish that the Tdap vaccine alleged as causal in this case
was administered to Petitioner in the left deltoid on September 5, 2017. Fact Ruling at
2, 7 (ECF No. 26).

       On January 21, 2020, Respondent filed a Rule 4(c) Report indicating that,
although he reserves his right to a potential appeal of the factual ruling, he recognizes
the factual finding regarding the situs of Petitioner’s Tdap vaccination is “the law of the
case . . . [and] advises that he will not defend the case on other grounds during further
proceedings before the Office of Special Masters.” Res. Report at 2 (ECF No. 29).3

       Respondent indicates that “[i]n light of the Chief Special Master’s fact ruling, and
medical record evidence submitted in this case, DICP has concluded that petitioner
suffered a SIRVA related to his September 5, 2017, Tdap vaccination.” Id. at 5.
Respondent additionally concludes that Petitioner suffered the residual effects of his
condition for more than six months. Id. Respondent adds that, “based on the record as
it now stands and subject to his right to appeal the Findings of Fact, respondent does
not dispute that petitioner has satisfied all legal prerequisites for compensation under
the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
 Additionally, Respondent clarifies that he is not waiving “any defenses that [he] may assert in the
damages phase.” Res. Report at 5 n.2.

                                                     2
